Citation Nr: 0127667	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
disability.

2.  Entitlement to an increased (compensable) rating for 
residuals of fractured fibula and puncture wound of the left 
leg.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2001, the veteran appeared 
and testified at hearing before C. W. Symanski, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing.  See 38 U.S.C.A. § 7102(b) (West 1991).

The claim for an increased (compensable) rating for residuals 
of fractured fibula and puncture wound of the left leg is 
addressed in the remand following this decision.

The Board notes that, in a decision dated in June 2000 and a 
Statement of Case (SOC) dated in July 2000, the RO denied as 
not well grounded a claim for service connection for 
diplopia.  In September 2000, the "Veterans Claims 
Assistance Act of 2000" (VCAA) was enacted into law which, 
among its provisions, provides for readjudication of all 
claims denied as not well grounded which became final 
beginning on July 14, 1999.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096.  This claim is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The RO denied a claim for service connection for left 
knee disability in an unappealed February 1973 rating 
decision on the basis that the evidence of record failed to 
establish the existence of a left knee disability.

2.  The additional evidence associated with the claims folder 
since the February 1973 RO rating decision is new and 
material as it includes competent medical evidence of a 
current left knee disability.


CONCLUSIONS OF LAW

1.  The RO's February 1973 decision denying service 
connection for left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2001).

2.  The evidence added to the record subsequent to the RO's 
February 1973 rating decision is new and material; the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for left knee 
disability was last finally denied by an unappealed RO rating 
decision dated in February 1973.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2001).  At that time, the RO denied the claim on 
the basis that "left knee [disability]... not found on last 
examination."  For jurisdictional purposes, the veteran 
would be entitled to a reopening of his claim upon the 
presentation of evidence showing the existence of a diagnosed 
left knee disability.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).  See generally 38 U.S.C.A. §§ 1110, 5108 (West 
1991).

On appeal, the veteran has presented medical evidence from 
Valley Imaging Medical Group, Inc., dated in May 2000, which 
reflects a diagnosis of osteoarthritis of the left knee and 
patellofemoral joint.  This evidence is clearly new and 
material to the issue at hand, whether the newly submitted 
evidence cures the previous evidentiary defect of no 
competent evidence of a current disability, and is so 
significant as to warrant a reopening of his claim.  
38 C.F.R. § 3.156(a) (2001).  The claim, therefore, is 
reopened and remanded to the RO for a review of the claim on 
the merits.

ORDER

The claim for service connection for left knee disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

A February 2000 VA examination report resulted in opinion 
that the veteran manifested limited motion in the left leg 
secondary to an accidental injury in 1997.  During his 
appearance before the undersigned, the veteran testified that 
the physician was mistaken inasmuch as the 1997 injury was 
limited to his right leg.  He also indicated the existence of 
post-service private treatment records with Dr. Singh 
beginning in 1997.  The Board is of the opinion that the RO 
should obtain all medical records related to the veteran's 
1997 injury as well as all treatment records from Dr. Singh 
prior to any further adjudication of both claims.  
Thereafter, an examination should be conducted in order to 
obtain an opinion as to the etiology of any left knee 
disorder present.  

On remand, the RO should also conduct any further development 
warranted under VCAA and the recently enacted implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request him to provide identify, by name(s), 
location(s) and date(s) of treatment all 
providers of treatment for his 1997 accidental 
injury and/or left leg disability other than 
Dr. Singh and Valley Imaging Medical Group, 
Inc.  The RO should also request the veteran 
to return an authorization form to obtain 
complete medical records from Dr. Singh and 
Valley Imaging Medical Group, Inc., since 
1997.  Thereafter, the RO should attempt to 
obtain all identified clinical records.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

3.  Thereafter, the RO should make 
arrangements to have the veteran undergo a 
special orthopedic examination in order to 
ascertain the nature and severity of any left 
knee and/or leg disability present.  The 
claims file must be made available to the 
examiner.  After reviewing the records to 
specifically include the records concerning 
treatment for left knee problems in service, 
the examiner should render an opinion for the 
record as to whether it is at least as likely 
as not that the currently diagnosed disability 
of the left knee is related to the knee 
problem treated in service.  The rationale for 
the opinion should be fully described.  

4.  Thereafter, the RO should readjudicate the 
claim for service connection for left knee 
disability and entitlement to an increased 
(compensable) rating for residuals of 
fractured fibula and puncture wound of the 
left leg.  If any benefit on appeal remains 
denied, the RO should provide the veteran and 
his representative a Supplemental Statement of 
the Case (SSOC) and allow an appropriate time 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



